                                 UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF INDIANA
                                     SOUTH BEND DIVISION

    JAMES DEMARCO BOGAN,

                            Plaintiff,

           v.                                               CAUSE NO. 3:19-CV-828-DRL-MGG

    JON E. DEGUILIO, et al.,

                            Defendants.

                                          OPINION AND ORDER

          James DeMarco Bogan, a prisoner without a lawyer, filed a complaint against five defendants:

Judge Jon E. DeGuilio, Deputy Prosecutor Kenneth P. Cotter, Chief Deputy Prosecutor Christopher

C. Fronk, Deputy Prosecutor Micha P. Cox, and Auditor Michael J. Hammon. “A document filed pro

se is to be liberally construed, and a pro se complaint, however inartfully pleaded, must be held to less

stringent standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007)

(quotation marks and citations omitted). Nevertheless, pursuant to 28 U.S.C. § 1915A, the court must

review the merits of a prisoner complaint and dismiss it if the action is frivolous or malicious, fails to

state a claim upon which relief may be granted, or seeks monetary relief against a defendant who is

immune from such relief.

          In his complaint, Mr. Bogan, using the name J. Bogan-Bey, claims that he is the “executive

beneficiary of James DeMarco Bogan” and that “James DeMarco Bogan and its Franchisement [sic]

rights are currently being illegally detained by Indiana Department of Corrections in an account

numbered 268133.”1 ECF 1 at 5. Mr. Bogan filed a petition for habeas corpus in Michigan, but the

Michigan court transferred the case here, where it was assigned to Judge Jon E. DeGuilio, under cause

number 3:18-CV-159. Id. Judge DeGuilio dismissed the petition—a decision with which Mr. Bogan


1   268133 is the offender number assigned to James D. Bogan by the Indiana Department of Correction.
disagrees. He further alleges that the defendants engaged in an “organized effort to fraudulently

convey the liquidating asset ‘James DeMarco Bogan’ to whom the St. Joseph County expects to receive

benefits of 10 years of imprisonment of James DeMarco Bogan, and his franchise rights of publicity.”

Id. at 7. Mr. Bogan served “Notice of Claims” on various individuals, and “[m]ore than 30 days have

elapsed since the service of such notice of Demand and Claim, and adjustment or payment thereof

has been neglected or refused.” Id. at 8-9. He seeks monetary damages and “Injunctive Relief

prohibiting the State of Indiana or its agents from claiming an interest in the Birthright or financial

interest of James DeMarco Bogan.” Id. at 9. He refers to his complaint as a “Demand Instrument”

and further claims that he was “granted a U.S. Citizen to use in commerce who is recognized as James

DeMarco Bogan” and he has “provided evidence of [his] interest in fee simple absolute.” Id. at 10.

        In short, Mr. Bogan’s complaint consists of concepts commonly espoused by sovereign

citizens. Courts have repeatedly characterized sovereign citizen theories as legally frivolous and having

no conceivable validity. See United States v. Benabe, 654 F.3d 753, 767 (7th Cir. 2011) (collecting cases).

Because Mr. Bogan’s complaint is premised on such theories, it is frivolous and fails to state a claim,

and he will not be permitted to proceed.

        Furthermore, four of the defendants that Mr. Bogan has named in this lawsuit are immune

from suit: Judge Jon E. DeGuilio, Deputy Prosecutor Kenneth P. Cotter, Chief Deputy Prosecutor

Christopher C. Fronk, and Deputy Prosecutor Micha P. Cox. “[I]n initiating a prosecution and in

presenting the State’s case, the prosecutor is immune from a civil suit for damages under §

1983.” Imbler v. Pachtman, 424 U.S. 409, 431 (1976). Absolute immunity shields prosecutors even if they

act maliciously, unreasonably, without probable cause, or even on the basis of false testimony or

evidence. Smith v. Power, 346 F.3d 740, 742 (7th Cir. 2003). Similarly, a “judge has absolute immunity

for any judicial actions unless the judge acted in absence of all jurisdiction.” Polzin v. Gage, 636 F.3d

834, 838 (7th Cir. 2011). “A judge will not be deprived of immunity because the action he took was



                                                    2
in error, was done maliciously, or was in excess of his authority; rather, he will be subject to liability

only when he has acted in the clear absence of all jurisdiction.” Stump v. Sparkman, 435 U.S. 349, 359

(1978). Because the doctrines of prosecutorial and judicial immunity apply, Mr. Bogan could not

proceed against Judge Jon E. DeGuilio, Deputy Prosecutor Kenneth P. Cotter, Chief Deputy

Prosecutor Christopher C. Fronk, and Deputy Prosecutor Micha P. Cox even if his complaint were

not based on sovereign citizen theories.

        Mr. Bogan has also filed a motion to change venue and a motion asking that the caption be

changed to reflect that the plaintiff’s name is J. Bogan-Bey. These motions are also premised on

sovereign citizenship theories. His motion to change venue references “finances which rightfully

belong to the beneficiaries of the trust I represent.” ECF 4 at 2. And, his motion to correct errors

references fraud affecting the value of the “preferential shares of JAMES DEMARCO BOGAN

which is held by the plaintiff in trust for the benefit of the beneficiaries of the JAMES DEMARCO

BOGAN TRUST, u/t/a/ d/t/d/ December 6, 1972 Employer Identification number ending in

3285.” ECF 5 at 1. Both motions are without merit and will be summarily denied.

        For these reasons, the court DISMISSES this case pursuant to 28 U.S.C. § 1915A because the

complaint is frivolous and does not state a claim upon which relief can be granted.

        SO ORDERED.

        October 21, 2019                                 s/ Damon R. Leichty
                                                         Judge, United States District Court




                                                    3
